DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
Note that a claim drawn to a computer readable medium may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Alternatively, a claim drawn to computer readable storage medium, which is expressly defined to exclude transitory signal per se [page 13, li 9-10] would overcome the rejection.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication to Guichard et al. (US 2017/0244631 A1) herein after (Guichard).

Regarding claim 1, Guichard discloses a method for processing data generated by a service, comprising: obtaining a data packet generated by the service; identifying whether the service generating the data packet is a predetermined service for which a routing path is to be set; and in response to identifying that the service is the predetermined service, attaching an indication of the routing path to the data packet [¶0049-0050]. 

Regarding claim 2, Guichard discloses the method of claim 1, wherein the identifying comprises: determining whether an identifier of the service is included in the data packet; in [¶0049-0053]. 

Regarding claim 3, Guichard discloses the method of claim 2, wherein the identifier of the service comprises information concerning an address of the service [¶0049]. 

Regarding claim 4, Guichard discloses the method of claim 2, wherein the identifier of the service comprises a tag set for the service, where the tag indicates a type of the service [¶0023, ¶0038]. 


Regarding claim 5, Guichard discloses the method of claim 1, wherein attaching the indication of the routing path to the data packet comprises: attaching at least one label to the data packet, each label indicating a respective routing node to be passed on the routing path [¶0050]. 

Regarding claim 6, Guichard discloses the method of claim 5, wherein attaching at least one label to the data packet comprises: inserting a plurality of labels into the data packet in a predetermined order [¶0050]. 

Regarding claim 8, Guichard discloses an electronic device for processing data generated by server, the electronic device comprising: a processor; and a memory, storing [figs. 2 and 5B classifier ¶0018 and 0050] to control the electronic device to perform acts comprising: obtaining a data packet generated by the service; identifying whether the service generating the data packet is a predetermined service for which a routing path is to be set; and in response to identifying that the service is the predetermined service, attaching an indication of the routing path to the data packet [¶0049-0050]. 

Regarding claim 9, Guichard discloses the electronic device of claim 8, wherein the identifying comprises: determining whether an identifier of the service is included in the data packet; in response to the identifier of the service being included in the data packet, determining whether the identifier matches a predetermined identifier; and in response to the identifier of the service matching the predetermined identifier, identifying the service as the predetermined service for which the routing path is to be set [¶0049-0053]. 

Regarding claim 10, Guichard discloses the electronic device of claim 9, wherein the identifier of the service comprises information concerning an address of the service [¶0049]. 

Regarding claim 11, Guichard discloses the electronic device of claim 9, wherein the identifier of the service comprises a tag set for the service, the tag indicates a type of the service [¶0023, ¶0038].

Regarding claim 12, Guichard discloses the electronic device of claim 8, wherein attaching the indication of the routing path to the data packet comprises: attaching at least one [¶0050]. 

Regarding claim 13, Guichard discloses the electronic device of claim 12, wherein attaching at least one label to the data packet comprises: inserting a plurality of labels into the data packet in a predetermined order [¶0050].

Regarding claim 15, Guichard discloses a computer readable medium comprising computer programs stored thereon, the computer programs when executed by a processor implementing a method for processing data generated by a service [¶0018-0020], comprising: 
obtaining a data packet generated by the service; identifying whether the service generating the data packet is a predetermined service for which a routing path is to be set; and in response to identifying that the service is the predetermined service, attaching an indication of the routing path to the data packet [¶0049-0050].

Regarding claim 16, Guichard discloses the computer readable medium of claim 15, wherein the identifying comprises: determining whether an identifier of the service is included in the data packet; in response to the identifier of the service being included in the data packet, determining whether the identifier of the service matches a predetermined identifier; and in response to the identifier of the service matching the predetermined identifier, identifying the service as the predetermined service for which the routing path is to be set [¶0049]. 

Regarding claim 17, Guichard discloses the computer readable medium of claim 16, wherein the identifier of the service comprises information concerning an address of the service [¶0049]. 

Regarding claim 18, Guichard discloses the computer readable medium of claim 16, wherein the identifier of the service comprises a tag set for the service, the tag indicates a type of the service [¶0023, ¶0038].

Regarding claim 19, Guichard discloses the computer readable medium of claim 15, wherein attaching the indication of the routing path to the data packet comprises: attaching at least one label to the data packet, each label indicating a respective routing node to be passed on the routing path [¶0050].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guichard as applied to claims 1-6, 8-13, and 15-19 and further in view of US Patent to McDysan (US 8,693,323 B1) (herein after McDysan).
Regarding claim 7, Guichard discloses the method of claim 5 as discussed above.
Guichard may not disclose determining a number of the one or more labels; modifying a size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size. 
However, one ordinarily skilled in the art may readily recognize similar routing environments with transmission mediums supporting Maximum Transfer Unit (MTU) size, a label stack may limit the size of a payload that can be transmitted by a proportional amount. A process step to determine the size/number of labels and consequently reduce the packet size may naturally flow from the need to reduce the size of the payload as indicated in McDysan – [see column 14 li. 16-30]. Hence, it would have been obvious, at the time of the application, to determine a number of the one or more labels; modify a size of the data packet based on the 

 Regarding claim 14, the combined Guichard and McDysan discloses the electronic device of claim 12 as discussed above.
Guichard may not disclose determining a number of the one or more labels; modifying a size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size. 
However, one ordinarily skilled in the art may readily recognize similar routing environments with transmission mediums supporting Maximum Transfer Unit (MTU) size, a label stack may limit the size of a payload that can be transmitted by a proportional amount. A process step to determine the size/number of labels and consequently reduce the packet size may naturally flow from the need to reduce the size of the payload as indicated in McDysan – [see column 14 li. 16-30]. Hence, it would have been obvious, at the time of the application, to determine a number of the one or more labels; modify a size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size as claimed - thereby facilitating the routing of the data packet.

Regarding claim 20, the combined Guichard and McDysan discloses the computer readable medium of claim 19 as discussed above.
Guichard may not disclose determining a number of the one or more labels; modifying a size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size. 
see column 14 li. 16-30]. Hence, it would have been obvious, at the time of the application, to determine a number of the one or more labels; modify a size of the data packet based on the number of labels; and attaching the one or more labels to the data packet with the modified size as claimed - thereby facilitating the routing of the data packet.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication to Pularikkal et al. (US 10,567,293 B1) discloses a node in a customer network maps packets to a network segment according to a traffic type based on an identifier associated with the packets that identifies the traffic type of the packets [Cl 2 li 13].  Mapping the traffic type to a specific segment can be based on identifiers which are included in the packet's header which can be used by service provider to match the identifier with an appropriate segment. Each network segment represents a specific path in the network – consistent with the current disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SORI A AGA/               Examiner, Art Unit 2476                                                                                                                                                                                         /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476